Citation Nr: 0115445	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  99-06 585A	)	DATE
	)
	)


THE ISSUE

Whether a March 1998 decision of the Board of Veterans' 
Appeals, which found that new and material evidence had not 
been submitted to reopen the claim for service connection for 
squamous cell carcinoma, claimed as skin cancer, should be 
revised or reversed on the grounds of clear and unmistakable 
error.




REPRESENTATION

Appellant represented by:	Richard Paul Cohen, Esq.



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 



INTRODUCTION

The claimant served on active duty from May 1943 to January 
1946 and from February 1949 to March 1950.

In March 1998 the Board of Veterans' Appeals (Board) issued a 
decision which found that new and material evidence had not 
been submitted to reopen a claim for service connection for 
squamous cell carcinoma, claimed as skin cancer.  In April 
1999 the claimant's representative, on his behalf, submitted 
a letter requesting revision of the March 1998 Board decision 
on the basis of clear and unmistakable error.  


FINDINGS OF FACT

1.  In March 1998 the Board issued a decision which found 
that new and material evidence had not been submitted to 
reopen the claim for service connection for squamous cell 
carcinoma, claimed as skin cancer

2.  In April 1999 the claimant submitted a letter, moving for 
revision of the March 1998 Board decision on the basis of 
clear and unmistakable error.

3.  In a letter dated May 10, 2001, the claimant's 
representative indicated that the claimant wished to withdraw 
his clear and unmistakable error motion regarding the March 
1998 Board decision.


CONCLUSION OF LAW

The claimant's motion to determine whether clear and 
unmistakable error exists in the March 1998 Board decision 
has been withdrawn.  38 C.F.R. § 20.1404(f) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In March 1998 the Board issued a decision which found that 
new and material evidence had not been submitted to reopen 
the claim for service connection for squamous cell 
carcinoma, claimed as skin cancer.

In April 1999 the claimant's representative, on behalf of 
the claimant, submitted a letter moving for revision of the 
March 1998 Board decision on the basis of clear and 
unmistakable error.

In February 2000 the Board issued a decision finding that 
the Board's August 1985 decision was clearly and 
unmistakably erroneous for failing to grant service 
connection for actinic keratosis and reversing the August 
1985 decision to the extent that it failed to grant service 
connection for actinic keratosis.

Based on the Board's February 2000 decision, in a letter 
dated May 10, 2001, and received by the Board via facsimile 
on the same date, the claimant's representative indicate the 
claimant wished to withdraw his clear and unmistakable error 
motion regarding the March 1998 Board decision.

A motion to determine whether clear and unmistakable error 
exists in a final Board decision may be withdrawn at any 
time before the Board promulgates a decision on the motion.  
Such withdrawal shall be in writing, shall be filed with the 
Board, and shall be signed by the moving party or by such 
party's representative.  If such a writing is timely 
received, the motion shall be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(f).

Accordingly, since the May 2001 request to withdraw the 
claimant's clear and mistakable error motion regarding the 
March 1998 Board decision is in compliance with the 
requirements of 38 C.F.R. § 20.1404(f), the claimant's clear 
and unmistakable error motion is therefore dismissed, 
without prejudice to refiling.



ORDER

The motion is dismissed without prejudice to refiling.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
2000); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This 
dismissal under 38 C.F.R. § 20.1404(a) (2000) is not a final 
decision of the Board.  38 C.F.R. § 20.1409(b) (2000).  This 
dismissal removes your motion from the Board's docket, but 
you may refile the motion at a later date if you wish.


